DETAILED ACTION
	This Office Action is in response to the amendment filed in the Request for Continued Examination on February 9, 2021. Claims 1 - 7, 9 - 13, 15 - 19, and 21 - 23 are presented for examination. Claims 1 - 7, 9 - 13, 15 - 19, 22 and 23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Response to Amendment
The amendment filed in the Request for Continued Examination on February 9, 2021 has been entered and considered by the examiner.

Response to Arguments
	Applicants’ arguments, filed in the Request for Continued Examination on February 9, 2021, have been fully considered but they are not persuasive.

	With regards to the rejections under 35 U.S.C. 101, the applicants argue that under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance 84, Fed. Reg. 50, January 7, 2019, the limitation of “presenting the aggregated fatigue life consumption value for the drill string” is not directed to a mathematical concept, organizing human activity, or mental process, because the limitation represents a clear practical application of the 

	The examiner respectfully disagrees. MPEP 2106.04(d)(1) recites: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art”. The improvement in the specification is not apparent because there is not recitation of current or previous methods with an issue or inefficiency of how the aggregated fatigue life consumption is previously obtained. In other words, there is a lack of recitation in the specification pertaining to how previous methods of obtaining the aggregated fatigue life consumption value for the drill string omitted key measurements or calculated values based on not considering those measurements in the previous evaluations, and the present invention provides the additional key measurements that should have been evaluated to provide a more accurate assessment of the aggregated life consumption for the drill string. Paragraph [0076] recites “because removing the drill string from the borehole or having equipment failure in the borehole may lead to costly delays, by having an accurate estimate of drilling fatigue may increase profitability of the field”. However, there is subject matter missing from the specification that would put the recitation in paragraph [0076] in line with the requirements from the MPEP, in that the previous methods had equipment failure based on a lack of measurements to provide the estimates of drilling failure.  The phrases “may lead to costly delays” and “may increase profitability” do not provide an improvement, because it is only reciting what could happen, but does not recite that this does occur, especially based on previous methods which led to costly delays. The limitation of “presenting the aggregated fatigue life consumption value for the drill string” does not provide the improvement as indicated in the MPEP. In addition, MPEP 2106.04(d)(1) recites “Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel")”. The limitation does not provide a practical application in line with the requirements of the MPEP, and the rejections under 35 U.S.C. 101 is maintained.

wherein one or more drilling operations are performed based on the aggregated fatigue life consumption value that is presented”, and this amendment clearly falls on the side of being “meaningful” by reciting that drilling operations are performed using this presented value, and thus “apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception.”	

	The examiner respectfully disagrees. The amended limitations, as presented does not provide meaningful subject matter in a way beyond generally linking the use of the judicial exception to a particular technological environment, as the presented aggregated fatigue life consumption value does not provide any additional steps between the presenting the aggregated fatigue life consumption value and the performance of the drilling operations. There appears to be missing an analysis or assessment after the aggregated fatigue life consumption value is presented. Subject matter in paragraph [0058] regarding assessing the aggregated fatigue life to determine the drilling operation of changing or modifying the mud weight, adjust or change a parameter of the rotation, remove the drill string from the borehole (or POOH), stop the drilling operation, or perform a different operation or continue drilling without any modification of the parameters for drilling. This provides a step that shows the aggregated fatigue life consumption is being used, as it bridges the subject matter in a meaningful way. New claim 21 recites much of the subject matter, and an inclusion of “assessing the aggregated fatigue life consumption value” with the drilling operation, would provide meaningful subject matter in a way beyond generally linking the use of the judicial exception to a particular technological environment. As currently recited, claims 1 - 7, 9 - 13, 15 - 19 fails to provide subject matter in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

With regards to claims 1, 8 - 9, 14 - 15, 20 and the rejections under 35 U.S.C. 103, the applicant argues that the combination of Li et al. (U.S. PG Pub 2012/0016589 A1) and Pabon et al (U.S. PG Pub 2008/0255817 A1) 

	The examiner respectfully disagrees. Paragraph [0045] of Li discloses determining a cumulative fatigue damage of each fatigue susceptible feature and/or may identify a weakest component of the BHA in step 63, also referred to on page 10, lines 26 - 27 of the Remarks in the Response. Paragraph [0046] also discloses determining the total fatigue damage using a plurality of information, in step 63, but the process itself is an additional process recited for step 63 but not expressly shown in FIG. 3. Accordingly, the process in step 63 includes additional processes for determining the total fatigue damage in addition to the step shown in FIG. 3, and takes into account the total fatigue for the assembly as well as each of the components. In addition, paragraph [0024] recites fatigue susceptible feature of the BHA includes dimension changes of the BHA, including decrease or increase in size of the BHA or the curvature on the BHA, providing the entire BHA is affected with regards to the fatigue susceptible feature.

With regards to claims 2, 3, and the rejections under 35 U.S.C. 103, the applicant argues that the combination of combination of Li et al. (U.S. PG Pub 2012/0016589 A1) and Pabon et al (U.S. PG Pub 2008/0255817 A1) fails to teach or suggest the amended limitation in claim 1, and Turner et al. (U.S. PG Pub 2013/0098683) fails to remedy the deficiencies of Li and Pabon, claims 2 and 3 are allowable due to depending from an allowable dependent claim.

	The examiner respectfully disagrees. As disclosed above, the combination of Li and Pabon discloses the amended limitation of aggregating the fatigue life consumption values associated with each of the plurality of sections together to obtain an aggregated fatigue life consumption value for the drill string over the drill intervals, and thus, discloses the features of claim 1 and the rejection is maintained. The combination of Li, Pabon, and Turner discloses the features of claims 2 and 3, and the rejections for the claims are also maintained.

With regards to claims 4 - 6, 10 - 12, 16 - 18, and the rejections under 35 U.S.C. 103, the applicant argues that the combination of combination of Li et al. (U.S. PG Pub 2012/0016589 A1) and Pabon et al (U.S. PG Pub 2008/0255817 A1) fails to teach or suggest the amended limitation in claim 1, and Kpetehoto et al. (U.S. PG Pub 2015/0075274 A1) fails to remedy the deficiencies of Li and Pabon, claims  4 - 6, 10 - 12, and 16 - 18, are allowable due to depending from an allowable dependent claim.

	The examiner respectfully disagrees. As disclosed above, the combination of Li and Pabon discloses the amended limitation of aggregating the fatigue life consumption values associated with each of the plurality of sections together to obtain an aggregated fatigue life consumption value for the drill string over the drill intervals, and thus, discloses the features of claim 1 and the rejection is maintained. The combination of Li, Pabon, and Kpetehoto discloses the features of claims 4 - 6, 10 - 12, 16 - 18, and the rejections for the claims are also maintained.

With regards to claims 7, 13, 19, and the rejections under 35 U.S.C. 103, the applicant argues that the combination of combination of Li et al. (U.S. PG Pub 2012/0016589 A1) and Pabon et al (U.S. PG Pub 2008/0255817 A1) fails to teach or suggest the amended limitation in claim 1, and Morrison et al. (U.S. PG Pub 2004/0035216 A1) fails to remedy the deficiencies of Li and Pabon, claims  7, 13 and 19, are allowable due to depending from an allowable dependent claim.

	The examiner respectfully disagrees. As disclosed above, the combination of Li and Pabon discloses the amended limitation of aggregating the fatigue life consumption values associated with each of the plurality of sections together to obtain an aggregated fatigue life consumption value for the drill string over the drill intervals, and thus, discloses the features of claim 1 and the rejection is maintained. The combination of Li, Pabon, and Kpetehoto discloses the features of claims 7, 13, 19, and the rejections for the claims are also maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 7, 9 - 13, 15 - 19, 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing fatigue life of a drill string. 

Claim 1 recites, in part, partitioning a drill interval/string into sections, calculating stress for each section, calculating equivalent stress amplitude, computing fatigue life for each section, and aggregating fatigue life consumption. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concepts and relationships, without any generic computer components. 
Presenting the aggregated fatigue life limitation, as amended, is considered adding insignificant extra-solution activity to the judicial exception, (see MPEP § 2106.05(g)). MPEP 2106.05(d)(ll) indicate that mere display of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Additionally, the amended limitation does not provide meaningful subject matter in a way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, a conclusion that the presenting/displaying step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships without even recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional elements. Accordingly, there is no additional element to integrate the abstract idea into a practical application because, as currently recited, does not provide meaningful subject matter in a way beyond generally linking the use of the judicial exception to a particular technological environment, and it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claims 9 and 15 are rejected for similar reasoning. Claims 9 and 15 also recite the additional elements of “a computer process”, a “memory” and “a non-transitory computer readable medium”. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of managing fatigue life) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 4, 5, 7, 10, 11, 13 and 16-17, 19 further describes calculating the stress value and fatigue life. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concepts and relationships, without any generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships without even recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 3 further describes static analysis. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concepts and relationships, without any generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships without even recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



Claim 22 further describe a use of the aggregated fatigue life consumption value. However, as currently constructed, the claim merely recites the words “apply it” with the judicial exception, because the language of “managing a fatigue life of the drill string based at least in part on the presented aggregated fatigue life consumption” is merely applying the aggregated fatigue life consumption value to the fatigue life of the drill string. The claimed limitation does not integrate the judicial exception from the independent claim into a practical application.

Claim 23 describes drilling intervals determining using mathematical concepts. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mathematical concepts and relationships, without any generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical relationships without even recitation of generic computer components, then it falls within the “Mathematical Relationships” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Examiner’s Note: As disclosed above, there appears to be missing an analysis or assessment after the aggregated fatigue life consumption value is presented in claims 1, 9 and 15. Subject matter in paragraph [0058] regarding assessing the aggregated fatigue life to determine the drilling operation of changing or modifying the mud weight, adjust or change a parameter of the rotation, remove the drill string from the borehole (or POOH), stop the drilling operation, or perform a different operation or continue drilling without any modification of the parameters for drilling. This provides a step that shows the aggregated fatigue life consumption is being used, as it bridges the subject matter in a meaningful way. New claim 21 recites much of the subject matter, and an inclusion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Pub 2012/0016589 A1), hereinafter “LI”, and further in view of Pabon et al (U.S. PG Pub 2008/0255817 A1), hereinafter “Pabon”.

Regarding claims 1, 9 and 15, Li discloses:
a method for managing fatigue life of a drill string (Li: Abstract; para [0018], “FIG. 8 illustrates a schematic of the BHA fatigue life calculation tool according to one or more aspects of the present disclosure”) 
comprising partitioning a drilling interval into a plurality of sections, wherein the drilling interval is a section of a well drilled using the drill string (the drilling interval is considered merely the wellbore itself and each section can be considered an infinitesimal moment in time or progression in depth; Li: para [0046], “measured depth”; para [0053], “the method 60 may determine the depth of the recut”; para [0025], “A drilling operation may be conducted at a wellsite 300. The wellsite 300 may have a wellbore 306 formed by drilling and/or penetrating a subsurface formation F”);
calculating a stress value on the drill string (Li: para [0040], “In step 62 of FIG. 2, the terminal 304 may apply the output from step 61, such as, for example, the bending moment, the contact force and/or the shear force, to a selected drill collar of the drill collars 328 to predict the stress/strain states at the fatigue susceptible features of the selected drill collar”);
using the stress value, calculating an equivalent alternative stress amplitude on the drill string for each section of the plurality of sections from the stress value (Li: para [0060] “When a smooth test specimen is cycled between fixed strain limits, the stress response in initial cycles may indicate that the material of the specimen is softening to produce lower stresses for each strain cycle or hardening to produce higher stresses for each strain cycle. After the initial cycles, the maximum stress amplitudes stabilize, and, as a result, the hysteresis stress-strain loops stabilize”);

computing a fatigue life consumption value on the drill string in each section of the plurality of sections (Li: para [0030], “Sensors 350 at various locations at the wellsite 300 may collect data, preferably in real-time, concerning the operation and the conditions of the wellsite 300...One or more of the sensors 350 may be sensors which may provide information about surface conditions, such as, for example, drilling fluid pressure, hookload, depth, surface torque, rotary rpm and/or the like … One or more of the sensors 350 may measure vibrations, axial movement, stress, strain and/or the like of one or more of the drill collars 328.”; para [0035], “With respect to fatigue, fatigue susceptible features of the BHA 330 may be dimension changes of the BHA 330, such as external curvatures or radii, the port holes in the drill collars 328 and/or the threaded connections 315. Each of the fatigue susceptible features may be associated with one of the drill collars 328, and the fatigue of each of the fatigue susceptible features may be determined and monitored as discussed in detail hereafter”; the fatigue life is calculated in real-time at each infinitesimal moment/each section of depth/time);
aggregating the fatigue life consumption value associated with each of the plurality of sections together to obtain an aggregated fatigue life consumption value for the drill string over the drilling interval (Li: para [0050], “In step 64 of FIG. 2, the terminal 304 may use the cumulative fatigue damage to provide prognostic and diagnostic implementation with well survey and drilling data to monitor fatigue damage of critical components of the BHA 330. For example, the terminal 304 may implement real-time tracking of fatigue damage of the fatigue susceptible features of the BHA 330 based on input from real-time data, such as, for example, drilling conditions and the bending moment -fatigue life relations intrinsic to the fatigue susceptible features. In addition, the drilling operations may be adjusted to optimize fatigue life in response to the real-time data. For example, the dog-leg severity, the weight on bit, the torque on bit, the pressure, the revolutions per minute and/or the like may be adjusted based on a current cumulative fatigue damage of one or more of the fatigue susceptible features of the BHA 330”), (Li: para [0045] -[0046] adds determining a cumulative fatigue damage of each fatigue susceptible feature or identify a weakest component in the bottom hole assembly (BHA), but also discloses determining the total fatigue damage regarding a BHA, and Li: para [0024] adds fatigue susceptible feature of the BHA includes dimension changes of the BHA, including decrease or increase in size of the BHA or the curvature on the BHA; and
presenting the aggregated fatigue life consumption value for the drill string (Li: Fig. 9A, “Fatigue Calculator”).
wherein one or more drilling operations are performed based on the aggregated fatigue life consumption value that is presented (Li: para [0024] discloses computing a total fatigue damage and fatigue susceptible feature, and one of the following occurs: the fatigue susceptible feature is repaired or replaced, one of the drilling parameters is changed, and/or the drilling process is stopped.
Li does not teach, but Pabon does teach:
calculating a stress value on the drill string for each section of the plurality of sections (Pabon: para [0098], “The drill bit interaction with the rock is modeled using an empirically based formulation in which reaction forces and torques are mainly dependent on the depth of cut (thickness of rock layer cut per revolution), rock strength and bit geometry”; para [0147], “for thick cylinders, hoop and shear stresses may play a significant role; .alpha. and .beta. are parameters that account for hoop and shear stresses, respectively”; para [0160], “The results of the simulation are then analyzed (Step 1440). This analysis may, for example, involve post processing and creation of plots involving a one dimensional BHA Plot in color with 3 dimensional deflection. With this type of plot, a user may be able to select plots that illustrate different parameters, such as axial force/stress… The plots also may include three dimensional surface plots and color images to indicate the physical variable's propagation along BHA and time. Two dimensional x-y plots may be created for different physical variables at specific point changing with time”; para [0155], “software can be used on downhole tool design to understand the shock, stress and vibration environment the tool will endure in actual service, to help in understanding how and why tool failures occur, and to lead to better design practices and methodologies”) simulating the interaction between the drill string and a formation in the drilling interval using a simulator (Pabon: para [0022], “The method involves creating a model of a drilling assembly, wherein the model is used to simulate behavior of the drilling assembly during drilling of a wellbore in the drilling operation within a selected tolerance when compared to using the drilling assembly to actually drill the wellbore in the drilling operation, wherein creating a model includes modeling the borehole as a visco-elastic boundary with friction and modeling interaction of a drill bit of the drilling assembly with rock along the wellbore using a formulation in which reaction forces and torques are dependent on depth of cut, rock strength and drill bit geometry. The method further involves performing a simulation of the drilling operation using the model, analyzing a result of the simulation, and selectively modifying at least one of the drilling operation and the drilling assembly based on the analysis”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li (directed to fatigue analysis) and Pabon (simulating drilling interaction) and arrived at fatigue analysis using simulation. One of ordinary skill in the art would have been motivated to make such a combination because “The software can be used on downhole tool design to understand the shock, stress and vibration environment the tool will endure in actual service, to help in understanding how and why tool failures occur, and to lead to better design practices and methodologies”, which “will help in clarifying the interaction between the BHA design and the desired trajectory, and will enable the recommendation of drilling parameters to avoid potentially damaging behavior”, and “the driller can use the application to predict the effect of changing drilling parameters, or to anticipate changes in dynamic behavior when a formation change is expected…Such a tool allows easy visualization of the different types of vibration and the effects of changing parameters or formations. This will allow the drilling team to understand the consequences of decisions made during planning and execution.” (Pabon: para [0155]).

As per claims 9 and 15, note the rejections of claim 1 above. The instant claims 9 and 15 recite substantially the same limitations as the above rejected claim 1, and are therefore rejected under the same prior art teachings.

Regarding claim 21, Li teaches:
further comprising performing the one or more drilling operations based on the aggregated fatigue life consumption value that is presented, wherein at least one of the one or more drilling operations is selected from the group consisting of: (Li: para [0024] a corrective action regarding fatigue life and fatigue damage including halting the drilling process.)


managing a fatigue life of the drill string based at least in part on the presented aggregated fatigue life consumption value (Li: para [0024], corrective actions taken based on fatigue life and/or fatigue damage generated includes the replacing of a part of the BHA with fatigue life issues (fatigue susceptible feature), as well as changing the design of the BHA based on fatigue analysis performed.)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0016589 (“Li”), in view of US 2008/0255817 (“Pabon”) further in view of US 2013/0098683 (“Turner”).

Regarding claim 2, Li and Pabon do not teach but Turner does teach:
The method of claim 1, wherein the stress value is calculated using static analysis (Turner: para [0030], “As noted above, the WellDrill.TM. software performs static bending analysis to determine contact points between the drill string and the borehole. This provides support information for the vibration analysis. The static bending analysis determines the deflection, contact points, bending moments and the bending stress along the length of the drill string”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li and Pabon (directed to fatigue analysis) and Turner (directed to static analysis) and arrived at static fatigue analysis. One of ordinary skill in the art would have been motivated to make such a combination in order to “achieve optimum performance and life from the drill string” (Turner: para [0003]).

Regarding claim 3, Li and Pabon do not teach but Turner does teach:
The method of claim 2, wherein the static analysis uses, for at least one section of the plurality of sections, a number of rotations per minute and an amount of time for the at least one section (Turner: para [0056], “The calculations start at the surface with an initial rotary speed of 0 rpm. The software uses the static friction coefficient when the pipe is stationary, and the sliding friction coefficient when it is moving relative to the borehole (sliding and/or rotating.) … The software then determines what values of WOB and drill string RPM, will result in stick-slip”; para [0110], “The information on the drill string components can also be updated by the operator each time a new section of drill string is added. As discussed above, data are also entered into the WellDrill.TM. software specifying the expected operating parameters, such as those for (i) the WOB, (ii) the drill string RPM”; Abstract, “(iv) determining the remaining life of critical components of the drill string based on the history of the vibration to which the components have been subjected”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li and Pabon (directed to fatigue analysis) and Turner (directed to static analysis) and arrived at static fatigue analysis. One of ordinary skill in the art would have been motivated to make such a combination in order to “achieve optimum performance and life from the drill string” (Turner: para [0003]).

Claims 4 - 6, 10 - 12 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0016589 (“Li”) in view of US 2008/0255817 (“Pabon”) further in view of US 2015/0075274 (“Kpetehoto”).

Regarding claims 4, 10 and 16, Li and Pabon do not teach but Kpetehoto does teach:
The method of claim 1, wherein the stress value is calculated using dynamic analysis (Kpetehoto: para [0032], “The drilling system 100 may include sensors, circuitry and processing software and algorithms for providing information about desired dynamic drilling parameters relating to the BHA, drillstring, the drillbit and downhole equipment such as a drilling motor, steering unit, thrusters, etc”; para [0022], “Cyclical stress is one of the most significant factors in estimating the component's condition. One characteristic relating to the component's condition is an estimated remaining useful life of the component”; para [0024], “evaluating a condition of a downhole component of a drillstring in a borehole intersecting an earth formation. These embodiments may be directed to a single scale approach to estimating fatigue life based on bending--for example, by the evaluation of cyclical fatigue life of a drillstring component based on accumulation of bending cycles. Aspects of the disclosure are related to tracking cyclical stresses characterized by the estimated bending moment on the component and the number of cycles of stress under the bending moment”).

(Kpetehoto: para [0022]). 

As per claims 10 and 16, note the rejections of claim 4 above. The instant claims 10 and 16 recite substantially the same limitations as the above rejected claim 4, and are therefore rejected under the same prior art teachings.

Regarding claims 5, 11, and 17, Li and Pabon do not teach but Kpetehoto does teach:
The method of claim 5, wherein the dynamic analysis comprises: calculating stress of the drill string in the drilling interval using a drilling model to generate the stress value (Kpetehoto: para [0032], “The drilling system 100 may include sensors, circuitry and processing software and algorithms for providing information about desired dynamic drilling parameters relating to the BHA, drillstring, the drillbit and downhole equipment such as a drilling motor, steering unit, thrusters, etc”; para [0022], “Cyclical stress is one of the most significant factors in estimating the component's condition. One characteristic relating to the component's condition is an estimated remaining useful life of the component”; para [0024], “evaluating a condition of a downhole component of a drillstring in a borehole intersecting an earth formation. These embodiments may be directed to a single scale approach to estimating fatigue life based on bending--for example, by the evaluation of cyclical fatigue life of a drillstring component based on accumulation of bending cycles. Aspects of the disclosure are related to tracking cyclical stresses characterized by the estimated bending moment on the component and the number of cycles of stress under the bending moment”; para [0034] Aspects of the present disclosure relate to estimating a number of rotational cycles of a component at an estimated bending moment. Estimating the bending moment on the component may be carried out using a model of the borehole. Modeling may also be carried out using information derived from measurements from the surface (e.g., seismic), from the BHA 190 (e.g., resistivity, borehole acoustic, nuclear), or from other boreholes drilled in the same or similar formations (e.g., offset wells), and so on. Modeling the borehole may be carried out using instruments related to geosteering, or to azimuth and inclination measuring devices generally, or to detection of formation features modeled using known or predicted lithologies of the formation and its geophysical characteristics, and thus may be modeled or updated in real-time (i.e., during drilling operations, before removal of the tool from the wellbore, etc.)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li and Pabon (directed to fatigue analysis) and Kpetehoto (directed to dynamic analysis) and arrived at dynamic fatigue analysis. One of ordinary skill in the art would have been motivated to make such a combination because “Estimated remaining useful life may be used to predict tool failure so the tool may be removed from use in the field for repair, reconditioning, or replacement prior to failure. Failure in the field is detrimental, because, for example, replacement during drilling operations is costly and time-consuming” (Kpetehoto: para [0022]). 

As per claims 11 and 17, note the rejections of claim 5 above. The instant claims 11 and 17 recite substantially the same limitations as the above rejected claim 5, and are therefore rejected under the same prior art teachings.

Regarding claims 6, 12 and 18, Li teaches:
obtaining sensor data while drilling (Li: para [0030], “Sensors 350 at various locations at the wellsite 300 may collect data, preferably in real-time, concerning the operation and the conditions of the wellsite 300”); 
calibrating the drilling model using the sensor data to obtain a calibrated drilling model (Li: para [0030], “As drilling or other operations are performed, the subsurface conditions may change. The earth model may also require adjustment as new information is collected”), wherein stress of the drill string in the drilling interval is calculated using the calibrated drilling model (Li: claim 15, “applying a plurality of loading conditions to finite element models for the drill collars and the threaded connections; predicting stress and strain states for fatigue susceptible features of a selected drill collar of the drill collars; and modifying a configuration of the BHA based on the stress and strain states predicted to minimize fatigue damage”).

As per claims 12 and 18, note the rejections of claim 6 above. The instant claims 12 and 18 recite substantially the same limitations as the above rejected claim 6, and are therefore rejected under the same prior art teachings.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0016589 (“Li”) in view of US 2008/0255817 (“Pabon”) further in view of US 2004/0035216 (“Morrison”).

Regarding claims 7, 13, and 19, Li and Pabon do not teach but Morrison does teach:
The method of claim 1, further comprising: 
generating a stress and number of cycles to failure (S-N) curve for a drilling component of the drill string (Morrison: para [0064], “The strains on the clamps are recorded, allowing the amplitude and the number of stress-strains cycles of the SCR to be calculated. The amplitude and the number of stress-strains cycles, together with the SN curve of the SCR pipe, allow the fatigue and remaining life of the riser to be calculated. In general, the fatigue assessment tracks the number ("N"-axis in the SN-curve) of stress ranges ("S" axis in the SN-curve) over a period of time to determine the accumulation of damage or "fatigue." SN-curves are usually experimentally determined fatigue failure relationships between stress range and cycle numbers. In general there are numerous types of SN curves that can be a function of the material (type of steel) or detail (like the pipe wall or the weld location)”); and 

calculating, for the drilling component when drilling at least two sections of the plurality of sections, a number of stress cycles at different magnitudes, wherein the fatigue life consumption is calculated using the stress cycles and S-N curve (Morrison: para [0064], “The strains on the clamps are recorded, allowing the amplitude and the number of stress-strains cycles of the SCR to be calculated. The amplitude and the number of stress-strains cycles, together with the SN curve of the SCR pipe, allow the fatigue and remaining life of the riser to be calculated. In general, the fatigue assessment tracks the number ("N"-axis in the SN-curve) of stress ranges ("S" axis in the SN-curve) over a period of time to determine the accumulation of damage or "fatigue." SN-curves are usually experimentally determined fatigue failure relationships between stress range and cycle numbers. In general there are numerous types of SN curves that can be a function of the material (type of steel) or detail (like the pipe wall or the weld location).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Li and Pabon (directed to fatigue analysis) and Morrison (directed to using SN curve) and arrived at fatigue analysis using an SN curve. One of ordinary skill in the art would have been motivated to make such a combination in order to determine “how much life remains in the riser systems, whether a drilling or production riser. Miscalculations as to remaining life can lead to sudden and catastrophic losses in containment of hydrocarbons” (Morrison: para [0003]).

As per claims 13 and 19, note the rejections of claim 7 above. The instant claims 13 and 19 recite substantially the same limitations as the above rejected claim 7, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claim 23 is dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of US 2012/0016589 (“Li”) discloses stress/strain states predicted regarding fatigue susceptible features of a drill collar of a BHA a cumulative fatigue damage obtained as well as total fatigue damage and dog-leg severity (DLS), and US 2008/0255817 (“Pabon”) adds teaching of simulation performed regarding a BHA and modeling of drill bit of the drilling assembly in a wellbore including the reaction forces and torque on the rock strength, depth of cut, and drill bit geometry, and analyzing the results of the simulation.
However, none of the references taken either alone or in combination with the prior art of record discloses:


determining an average dogleg severity;
determining an angle of change in each of the plurality of sections based on the average dogleg severity;
determining that the angle of change in one of the plurality of sections exceeds a threshold; and
reducing a length of the one of the plurality of sections in response to determining that the angle of change in the one of the plurality of sections exceeds the threshold”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







April 9, 2021